Exhibit 10.17

 

 

 

 

 

Sunoco, Inc.

Retainer Stock Plan for Outside Directors

(Amended and restated, effective as of May 7, 2009)

 

 

 

 

 



--------------------------------------------------------------------------------

SUNOCO, INC. RETAINER STOCK PLAN FOR OUTSIDE DIRECTORS

The purpose of this Sunoco, Inc. Retainer Stock Plan for Outside Directors
(“Plan”) is to provide competitive compensation for Board service and strengthen
the commonality of interest between directors and shareholders by paying all or
a portion of each Outside Director’s compensation for services as a director in
the form of Common Stock.

ARTICLE I

Definitions

As used herein, the following terms shall have the meanings set forth below:

1.01. “Annual Meeting” shall mean the Annual Meeting of Shareholders of Sunoco,
Inc.

1.02. “Board” shall mean the Board of Directors of Sunoco, Inc.

1.03. “Chairman” shall mean the Chairman of the Board of Directors of Sunoco,
Inc.

1.04. “Common Stock” shall mean Sunoco, Inc. common stock.

1.05. “Company” shall mean Sunoco, Inc., a Pennsylvania corporation.

1.06. “Effective Date” shall mean the date of the Company’s 2009 Annual Meeting
of Shareholders, which is expected to occur on May 7, 2009; provided the Plan is
approved by shareholders at the 2009 Annual Meeting.

1.07. “Outside Director” shall mean any member of the Company’s Board of
Directors who is not also an employee of the Company or any of its subsidiaries.

1.08. “Participant” shall mean each individual who: (a) is an Outside Director
on the Effective Date, or becomes an Outside Director thereafter during the term
of this Plan; and (b) receives Common Stock under the terms of this Plan.

1.09. “Plan” shall mean this Sunoco, Inc. Retainer Stock Plan for Outside
Directors, as it may be amended from time to time.

1.10. “Stock Retainer” shall mean the annual retainer paid to each Participant
under this Plan, in the form of shares of Common Stock, as partial compensation
for such Participant’s service as an Outside Director. The aggregate annual
dollar amount of such retainer shall be determined each year, immediately
following the Company’s Annual Meeting.

ARTICLE II

Administration

The Board shall administer this Plan. The Chairman shall have responsibility to
interpret conclusively the provisions of this Plan and decide all questions of
fact arising in its application; provided, that if the matter involves the
Chairman as a Participant, such matter shall be resolved by the Board. Such
determinations shall be final and binding on the Company and each Participant.
Determinations made with respect to any Participant shall be made without the
involvement of such Participant.

ARTICLE III

Eligibility; Stock Retainer

3.01. Eligibility. Each Outside Director shall be eligible to participate in
this Plan.

 

2



--------------------------------------------------------------------------------

3.02. Stock Retainer. Commencing on the Effective Date, and annually thereafter,
immediately following such year’s annual meeting of shareholders, the amount of
the annual Stock Retainer will be determined, and will be paid to each
Participant in four approximately equal quarterly installments during the months
of March June, September and December.

(a) Calculation. The number of shares of Common Stock to be paid quarterly to
each Participant shall be determined by dividing the Stock Retainer quarterly
installment cash amount by the average closing price of the Company’s Common
Stock, on the New York Stock Exchange (as reflected in the consolidated trading
tables of the Wall Street Journal under the caption “New York Stock Exchange
Composite Transactions” or any other publication or reference selected by the
Board) for the ten- (10-)day period prior to the date on which the quarterly
installment payment is due. If there is no sale of shares of Common Stock on the
New York Stock Exchange during such period, then the applicable value of the
shares of Common Stock shall be as determined in good faith by the Board by the
reasonable application of a reasonable valuation method; provided, however, that
in no event shall the value so determined for any share of Common Stock be less
than its par value. Fractional shares shall be adjusted by rounding up to the
nearest whole share.

(b) Proration. In the event any Outside Director is elected by the Board to fill
a vacancy between Annual Meetings, or terminates service as an Outside Director
between Annual Meetings, such Outside Director shall participate in this Plan
and shall receive an aggregate number of shares of Common Stock representing a
pro rata portion of the applicable annual Stock Retainer, with such pro-ration
based on the time of service as an Outside Director during such annual period.

(c) Payment. The Company shall, at the Company’s discretion: (i) cause a stock
certificate to be issued and delivered to each Participant, registered in such
Participant’s name, or alternatively; or (ii) register such shares on the books
and records of the Company in the name of such Participant (“book-entry
registration”) as a holder of such shares. Participants shall not be deemed for
any purpose to be, or to have any rights as, shareholders of the Company with
respect to any shares of Common Stock delivered under this Plan, except as and
when certificates are issued or such shares have been registered by book-entry
registration, as applicable. No adjustment shall be made for dividends or
distributions or other rights for which the record date is prior to the date of
such stock certificate issuance or book-entry registration.

(d) Deferral of Payment. Notwithstanding anything herein contained, prior to the
beginning of a calendar year for which services are to be performed to which
quarterly installment payments of the Stock Retainer are attributable, a
Participant may elect to defer such payment in the form of Share Units under the
Sunoco, Inc. Directors’ Deferred Compensation Plan II, or any successor plan.

(e) Adjustments. In the event of a stock dividend, stock split,
re-capitalization, merger, consolidation, combination, exchange of shares,
spin-off, liquidation, reclassification or other similar change in the
capitalization of the Company, such automatic substitution or adjustment shall
be made in the number and type of shares issuable under this Plan as the Board
determines shall cause an equitable adjustment under this Plan, in proportion to
the effect of such change to the Common Stock generally. In the event of a
change in the Common Stock as presently constituted, which change is limited to
a change of all of the authorized shares with par value into the same number of
shares with a different par value

 

3



--------------------------------------------------------------------------------

or without par value, the shares resulting from any such change shall be deemed
to be the Common Stock within the meaning of this Plan. Any adjustments
determined by the Board shall be final, binding and conclusive.

3.03. Cash Retainers Payable in Common Stock. Each Outside Director also may
elect to receive, in the form of additional shares of Common Stock to be issued
under this Plan, all or a portion of any applicable cash retainer otherwise
payable to such Outside Director, whether on account of such Outside Director’s
service on the Audit Committee of the Board, or as a chair of any of the
standing committees of the Board, or as Presiding Director of the Board.

(a) The aggregate annualized amount of any cash retainers that an Outside
Director elects to receive in the form of Common Stock shall be payable in four
approximately equal quarterly installments, subject to the provisions of
Section 3.02.

(b) The election under this Section 3.03 to have cash retainers payable in
Common Stock shall be made prior to the beginning of a calendar year for which
services are to be performed to which quarterly installment payments of cash
retainers are attributable; provided, however, that, with respect to quarterly
installments of cash retainers otherwise payable in 2009, any Outside Director
who has not elected for 2009 to defer any cash retainer or Stock Retainer may
elect, prior to the 2009 Annual Meeting, with respect to quarterly installment
payments of cash retainers that are attributable to services to be performed
during the period beginning with the 2009 Annual Meeting and ending December 31,
2009, to receive, in the form of additional shares of Common Stock to be issued
under this Plan, all or a portion of any applicable cash retainer otherwise
payable to such Outside Director.

ARTICLE IV

Miscellaneous

4.01. Regulatory Compliance; Listing. The issuance or delivery of any shares of
Common Stock may be postponed by the Company for such period as may be required
to comply with any applicable requirements under the federal securities laws,
any applicable listing requirements of any national securities exchange, or any
requirements under any other law or regulation applicable to the issuance or
delivery of such shares. The Company shall not be obligated to issue or deliver
any such shares if the issuance or delivery thereof shall constitute a violation
of any provision of any law or of any regulation of any governmental authority
or any national securities exchange.

4.02. Amendment. The Board may, without further action by the shareholders and
without further consideration to the Company, amend this Plan or condition or
modify the payment of any Common Stock delivered hereunder, in response to
changes in applicable law, regulation and/or legal or regulatory interpretation,
or to comply with relevant exchange trading requirements. Additionally, the
Board may, from time to time, amend this Plan or any provisions thereof, without
further action by the shareholders except that no amendment or modification of
this Plan shall be effective without shareholder approval at any time at which
such approval is required, either by: (a) applicable rules of the securities
exchange on which the Company’s Common Stock is then principally traded, or
(b) Rule 16b-3.

4.02. Nomination of Directors. Nothing in this Plan shall obligate any eligible
Outside Director, or Participant, to continue as a director of the Company, or
to accept any nomination

 

4



--------------------------------------------------------------------------------

for a future term as such a director, or require the Company to nominate or
cause the nomination of any eligible Outside Director, or Participant, for a
future term as a director of the Company.

4.03. Tax Withholding. The Company shall be entitled to withhold and deduct from
any amounts due from the Company to a Participant, all legally required amounts
necessary to satisfy any federal, state or local withholding taxes arising
directly or indirectly in connection with the Plan, and the Company may require
the Participant to remit promptly to the Company the amount of such taxes before
taking any future action with respect to any payment hereunder. The Board may
authorize the Company to withhold such taxes through a reduction in the number
of shares of Common Stock delivered to the Participant or a return by the
Participant of shares of Common Stock then held by the Participant. The number
of shares withheld or delivered pursuant to this Section shall be valued by the
Board as set forth in Section 3.02(a).

4.04. Shares Available. Subject to adjustments pursuant to Section 3.02(e)
hereof, the maximum number of shares of Common Stock that may be issued under
this Plan shall be two hundred and fifty thousand (250,000) shares, now five
hundred thousand (500,000) shares, as a result of the two-for-one split of the
Company’s Common Stock on August 1, 2005. The shares of Common Stock issuable
under the Plan may be taken from treasury shares of the Company, or may be
purchased on the open market.

4.05. Effect of Payment. From and after the date of issuance of shares of Common
Stock hereunder, the Participant shall be entitled to all rights of a
shareholder with respect to Common Stock for all such shares issued in his or
her name, including the right to vote the shares, and the Participant shall
receive all dividends and other distributions paid or made with respect thereto.

4.06. Acceptance of Terms. The terms and conditions of this Plan shall be
binding upon the heirs, beneficiaries and other successors in interest of
Participant to the same extent that said terms and conditions are binding upon
the Participant.

4.07. Termination. The Board may terminate the Plan at any time by a vote of a
simple majority of the members thereof; provided, however, that, without the
prior written consent of the Participant, no such termination shall affect
adversely the rights of any Participant or beneficiary thereof with respect to
any Common Stock amounts earned and payable, but not yet paid, to such
Participant prior to such termination.

4.08. Severability. In the case any one or more of the provisions contained in
this Plan shall be invalid, illegal or unenforceable in any respect the
remaining provisions shall be construed in order to effectuate the purposes
hereof and the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.

4.09. Governing Law. THIS PLAN SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT GIVING EFFECT
TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF.

 

5